Citation Nr: 0914480	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  07-34 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for spondylolisthesis and spondylolysis from August 31, 2004, 
to June 5, 2008.

2.  Entitlement to a rating higher than 40 percent for 
spondylolisthesis and spondylolysis since June 5, 2008.

3.  Entitlement to an initial rating in excess of 10 percent 
for radiculopathy of the left lower extremity.


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and a friend


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran participated in active duty for training from 
January 8 to February 16, 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2006 and November 2008 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.  In the November 2006 
decision, the RO granted service connection for 
spondylolisthesis and spondylolysis, assigning an initial 10 
percent rating, and for radiculopathy of the left lower 
extremity, assigning an initial 10 percent rating.  In the 
November 2008 decision, the RO awarded a 40 percent 
disability rating for the spondylolisthesis and spondylolysis 
effective from June 5, 2008.

The Veteran, his wife, and a friend testified before the 
undersigned Veterans Law Judge at a hearing at the RO in 
December 2008.  A transcript of the hearing has been 
associated with the Veteran's claims file.

As the appeal of the Veteran's claims for higher ratings for 
spondylolisthesis and spondylolysis and for radiculopathy of 
the left lower extremity emanates from the Veteran's 
disagreement with the initial ratings assigned, the Board has 
characterized the claims as for higher initial ratings, in 
accordance with Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  

Additionally, at his December 2008 hearing, the Veteran 
contended that he was developing numbness in his right leg 
similar to the symptoms in his left leg.  The Veteran also 
contended that his service-connected disabilities preclude 
him from working.  In this case, the Board infers a claim of 
service connection for radiculopathy of the right lower 
extremity as well as a claim for entitlement to a total 
disability rating based on unemployability due to service-
connected disability (TDIU).  As these claims have not been 
adjudicated by the RO, they are not before the Board; hence, 
they are referred to the RO for appropriate action.

FINDINGS OF FACT

1.  For the period prior to June 5, 2008, the Veteran's 
service-connected spondylolisthesis and spondylosis was 
manifested by flexion of the thoracolumbar spine greater than 
30 degrees but less than 60 degrees, when pain on motion is 
taken into consideration.

2.  For the period from June 5, 2008, the Veteran's service-
connected spondylolisthesis and spondylosis has not been 
manifested by ankylosis of the spine or by incapacitating 
episodes requiring prescribed bed rest and treatment.

3.  For the period prior to June 5, 2008, the Veteran's 
service-connected radiculopathy of the left lower extremity 
has resulted in disability approximating no worse than mild 
incomplete paralysis of the external popliteal nerve.

4.  For the period from June 5, 2008, the Veteran's service-
connected radiculopathy of the left lower extremity has 
likely resulted in disability approximating severe incomplete 
paralysis of the external popliteal nerve.


CONCLUSIONS OF LAW

1.  For the period from August 31, 2004, to June 5, 2008, the 
criteria for an initial rating of 20 percent for 
spondylolisthesis and spondylolysis have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5235, 5243 (2008).

2.  For the period from June 5, 2008, the criteria for a 
rating higher than 40 percent for spondylolisthesis and 
spondylolysis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5235, 5243 
(2008).

3.  For the period prior to June 5, 2008, the criteria for an 
initial rating in excess of 10 percent for radiculopathy of 
the left lower extremity have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.3, 4.7, 4.20, 4.124a, Diagnostic Code 8521 (2008).

4.  For the period from June 5, 2008, the criteria for a 
rating of 30 percent for radiculopathy of the left lower 
extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.20, 
4.124a, Diagnostic Code 8521 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

Here, the Board finds that all notification and development 
action needed to render a decision on the claims on appeal 
has been accomplished.

Through a September 2004 notice letter, the RO notified the 
Veteran of the information and evidence needed to 
substantiate his claims.  In addition, the Veteran was 
provided notice concerning the assignment of rating criteria 
and effective dates via a letter sent in April 2006.  
Thereafter, the Veteran was afforded the opportunity to 
respond.  Hence, the Board finds that the Veteran has 
received notice of the information and evidence needed to 
substantiate his claims, and has been afforded ample 
opportunity to submit such information and evidence.

The Board also finds that the September 2004 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
Veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
Veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned September 2004 
letter.

The Board thus finds that "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  In this regard, the more 
detailed notice requirements set forth in 38 U.S.C.A. §§ 
7105(d) and 5103A have been met.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In addition, the 
Veteran was given the opportunity to respond following the 
September 2004 notice letter.  

The Board notes that the Court has issued a decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), regarding 
the notice required for an increased compensation claim.  
However, in Vazquez-Flores, the issue was entitlement to 
increased compensation for an previously service-connected 
disability, not whether a higher initial rating was 
warranted.  As such, in the instant case, a discussion of 
whether sufficient notice has been provided for an increased 
compensation claim is not necessary because these are initial 
rating issues and the Court articulated specifically that the 
Vazquez-Flores notice requirements apply to a claim for 
increase.

Otherwise, nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claims on 
appeal.  The Veteran's post-service private and VA treatment 
records have been associated with the file.  In addition, the 
Veteran was provided with VA medical examinations in April 
2006 and June 2008, reports of which have been associated 
with the file.  The Veteran has not indicated that there are 
any outstanding records relevant to the claims on appeal.

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required by 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II. Analysis

The Veteran is seeking an initial disability rating in excess 
of 10 percent for service-connected spondylolisthesis and 
spondylolysis, as well as a higher rating for his 
spondylolisthesis and spondylolysis as of June 5, 2008, at 
which time his rating was increased to 40 percent.  He is 
also seeking an initial disability rating in excess of 10 
percent for service-connected radiculopathy of the left lower 
extremity.

Disability evaluations are determined by comparing a 
Veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
When a question arises as to which of two ratings applies 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. 
§ 4.3.  

The Veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is the 
propriety of the initial evaluations assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of a "staged 
rating" (assignment of different ratings for distinct 
periods of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

When evaluating musculoskeletal disabilities, VA must, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the Veteran experiences 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination (to include 
during flare-ups or with repeated use), and those factors are 
not contemplated in the relevant rating criteria.  See 
38 C.F.R. §§ 4.40, 4.45 (2008); DeLuca v. Brown, 8 Vet. App. 
202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45 are to be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In VA 
Fast Letter 06-25 (November 29, 2006), VA's Compensation & 
Pension Service noted that to properly evaluate any 
functional loss due to pain, examiners, at the very least, 
should undertake repetitive testing (to include at least 
three repetitions) of the joint's or spine's range of motion, 
if feasible.  It was determined that such testing should 
yield sufficient information on any functional loss due to an 
orthopedic disability.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine (Diagnostic Codes 5235-5243), with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, unfavorable ankylosis of the 
entire spine warrants a 100 percent rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating.  Additionally, in part, with respect to 
disability associated with the lumbar spine, a 40 percent 
rating is warranted for forward flexion of the thoracolumbar 
spine 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine.  A 20 percent rating is warranted 
for forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees, or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  Forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height warrants a 10 
percent rating.  Id.

Additionally, under Note (1):  Evaluate any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, separately, under an 
appropriate diagnostic code.  Id.  

Note (2):  (See also Plate V.) [With respect to the lumbar 
spine]-For VA compensation purposes, normal forward flexion 
of the thoracolumbar spine is zero to 90 degrees, extension 
is zero to 30 degrees, left and right lateral flexion are 
zero to 30 degrees, and left and right lateral rotation are 
zero to 30 degrees.  The combined range of motion refers to 
the sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id.  

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.  Id. 

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the  following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  Id.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  Id.

Under current provisions for rating intervertebral disc 
syndrome, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
Section 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2008).

For evaluation of intervertebral disc syndrome, with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months, a 
10 percent rating is assignable.  With incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months, a 20 percent 
rating is assignable.  With incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent rating is assignable.  
With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, a 60 percent 
rating is assignable.  Id.

Under Note (1):  For purposes of evaluations under Diagnostic 
Code 5243, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Under Note (2):  If intervertebral disc 
syndrome is present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly distinct, 
evaluate each segment on the basis of incapacitating episodes 
or under the General Rating Formula for Diseases and Injuries 
of the Spine, whichever method results in a higher evaluation 
for that segment.  Id.

As for neurological disabilities, evaluations are assigned 
based on whether the paralysis of a particular nerve is 
complete or incomplete.  Here, the Veteran has been evaluated 
for radiculopathy of the left lower extremity associated with 
his service-connected spondylolisthesis and spondylosis by 
analogy to paralysis of the external popliteal nerve.  See 38 
C.F.R. § 4.20 (2008) (when an unlisted condition is 
encountered, it will be permissible to rate it under a 
closely related disease or injury, in which not only the 
functions affected, but the anatomical location and 
symptomatology are closely analogous).  Under Diagnostic Code 
8521 for paralysis of the external popliteal nerve (common 
peroneal), a 10 percent rating is warranted for mild 
incomplete paralysis; a 20 percent rating is warranted for 
moderate incomplete paralysis; a 30 percent rating is 
warranted for severe incomplete paralysis; and a 40 percent 
rating is warranted for complete paralysis.  Complete 
paralysis consists of foot drop and slight drop of the first 
phalanges of all toes, one cannot dorsiflex the foot, 
extension (dorsal flexion) of proximal phalanges of toes 
lost; abduction of foot lost, adduction weakened; anesthesia 
covers entire dorsum of foot and toes.  38 C.F.R. § 4.124a, 
Diagnostic Code 8521.  Neuritis and neuralgia of the external 
popliteal nerve incorporate the identical criteria.  See 38 
C.F.R. § 4.124a, Diagnostic Codes 8621, 8721.

Relevant medical evidence of record consists of VA medical 
examinations conducted in April 2006 and June 2008, as well 
as post-service VA treatment records and records from the 
Veteran's treatment by private treatment providers.  Report 
of the April 2006 VA examination reflects the Veteran's 
complaints of pain in his lower back on "most days," with 
flare-ups occurring approximately four times per year and 
lasting seven to nine days each time.  No additional 
limitation of motion or functional impairment was noted 
during flare-ups.  The examiner noted that within the past 
year, the Veteran had not had any incapacitating episodes 
requiring bed rest prescribed by a physician.  The examiner 
noted symptoms of occasional numbness in the legs and slight 
dizziness when looking up.  The examiner noted the Veteran 
was able to walk no more than 45 minutes and could not stand 
for more than 4 hours in a day.  Physical examination 
revealed range of motion of flexion to 50 degrees without 
pain, extension to 15 degrees without pain, left and right 
lateral rotation to 45 degrees without pain, and left and 
right lateral flexion to 20 degrees without pain.  The 
examiner noted that repetitive motion did not change the 
range of motion or increase the Veteran's pain.  Physical 
examination further revealed normal vibration sense, 
strength, and muscle tone, although the examiner noted 
slightly diminished sharp sensation on the left leg.  The 
examiner diagnosed the Veteran with lumbar spondylolisthesis 
class I and lumbar spondylolysis, based on radiological 
examination.

The Veteran was also given VA examinations of the spine and 
peripheral nerves on June 5, 2008.  Report of the June 2008 
spinal examination notes that the Veteran complained of 
erectile dysfunction, numbness, paresthesia, leg and foot 
weakness, unsteadiness, and dizziness related to his service-
connected spondylolisthesis and spondylolysis.  He further 
complained of fatigue, decreased motion, stiffness, pain, and 
muscle spasms.  The Veteran stated that the pain in his lower 
back was severe and constant, with radiation in the left leg 
down to the foot.  He further stated that he suffered from 
flare-ups approximately every 3 weeks, with the flare-ups 
lasting 2 weeks in duration and rendering him unable to 
continue walking or standing.  He noted further that he had 
seen doctors 3 to 4 times for a "pain shot" during flare-
ups in the past year.  No incapacitating episodes requiring 
bed rest prescribed by a physician were reported.  Physical 
examination revealed guarding, tenderness, and weakness, but 
no symptoms were found to be severe enough to cause abnormal 
gait or abnormal spinal contour.  The Veteran was further 
noted to have poor propulsion of gait.  No kyphosis, 
lordosis, or scoliosis was noted.  His muscle tone was noted 
to be normal without atrophy.  No thoracolumbar ankylosis was 
found.  Range of motion testing revealed flexion to 22 
degrees, with pain beginning at 2 degrees.  The Veteran was 
found to have extension to 15 degrees, with pain throughout 
the motion.  Lateral rotation to the right was to 25 degrees, 
and lateral rotation to the left was to 28 degrees, with pain 
throughout both motions.  The Veteran was found to have 10 
degrees of lateral flexion bilaterally, with pain throughout 
the range of motion.  No additional loss of motion was noted 
on repetitive use.  The examiner further noted that the 
Veteran demonstrated pain during the range of motion testing, 
with associated weakness and muscle spasm with unsteadiness 
and difficulty completing the examination due to pain.  The 
examiner diagnosed the Veteran with spondylolisthesis class I 
and spondylosis with severe effects on the Veteran's 
activities of daily living. 

Report of the Veteran's June 5, 2008, peripheral nerve 
examination reflects the Veteran's complaints of paresthesias 
and impaired coordination on the left, with occasional 
symptoms on the right.  His diagnosis of a recovering L5-S1 
lumbar radiculopathy with ongoing denervation, made at a 
January 2008 electromyography study, was noted as well.  On 
physical examination, the Veteran's reflexes were found to be 
normal, and no muscle atrophy, tremors, tics, or abnormal 
movements were noted.  The examiner noted the Veteran's poor 
propulsion and found that he was unsteady on his feet.  The 
examiner diagnosed the Veteran with lumbar radiculopathy of 
the bilateral lower extremities related to lumbar 
degenerative disc disease.  The examiner further opined that 
the Veteran's radiculopathy had a severe impact on his 
activities of daily living, such as shopping, grooming, and 
performing chores.

Records of the Veteran's private treatment reflect that he 
was first treated for complaints of back pain in September 
1998.  Further private records indicate that he was diagnosed 
with spondylolisthesis of L5-S1 and was treated with pain 
medication.  Similarly, records of the Veteran's treatment at 
VA medical facilities reflect that he was first treated by VA 
physicians in May 2007, when he complained of a history of 
chronic back pain.  He underwent magnetic resonance imagery 
study of his spine in October 2007, which revealed 
degenerative disc disease and disc bulges of the lumbar spine 
but no evidence of spondylolisthesis.  Since that time, the 
Veteran has received treatment at the Louisville VA Medical 
Center (VAMC) for complaints of pain in the low back, 
radiating down his left leg.  He has been treated with 
medication.  A January 2008 electromyography study conducted 
at the Louisville VAMC revealed electrodiagnostic evidence of 
a recovering left L5-S1 radiculopathy with findings 
suggestive of ongoing denervation.

A.  Rating for Spondylolisthesis and Spondylosis prior to 
June 5, 2008

Here, following its review of the medical evidence of record, 
the Board finds that for the period prior to June 5, 2008, 
the Veteran's spondylolisthesis and spondylosis warrants a 20 
percent rating.

In this case, for the period prior to June 5, 2008, the Board 
finds that the Veteran's flexion of the thoracolumbar spine 
was to 50 degrees without pain, warranting a 20 percent 
rating under the General Rating Formula for Diseases and 
Injuries of the Spine.  In particular, the Board notes that 
at the Veteran's April 2006 VA examination, he was found to 
have flexion of the spine to 75 degrees, but pain began at 50 
degrees of flexion.  As noted above, in VA Fast Letter 06-25, 
VA has determined that repetitive testing of a joint should 
yield sufficient information on any functional loss due to an 
orthopedic disability.  In this case, the Board has taken 
into consideration the Veteran's pain on flexion at his April 
2006 examination and thus finds, in light of that fact, that 
the Veteran's forward flexion of the thoracolumbar spine is 
functionally limited to 50 degrees.  The Board thus concludes 
that the limited range of motion displayed by the Veteran at 
his April 2006 VA examination more closely approximates the 
level of disability considered by a 20 percent rating under 
the General Rating Formula for Diseases and Injuries of the 
Spine. 

The Board notes that for the period prior to June 5, 2008, 
the Veteran did not display flexion of the thoracolumbar 
spine of 30 degrees or less, even when considering pain on 
motion, to warrant a 40 percent rating.  Similarly, the Board 
also notes that there is no evidence that the Veteran's 
spondylolisthesis and spondylosis has resulted in disability 
comparable to ankylosis to warrant a 50 or 100 percent 
disability rating for the period prior to June 5, 2008.  The 
Board acknowledges that the Veteran's April 2006 VA 
examination revealed painful motion.  However, as discussed 
above, the Board finds that any such pain and its effect on 
the Veteran's range of motion is properly contemplated in the 
20 percent rating assigned herein for the period prior to 
June 5, 2008.  Therefore, the Board simply does not find that 
a rating higher than 20 percent based on any additional 
functional loss under 38 C.F.R. §§ 4.40, 4.45, or 4.59, is 
warranted under the rating criteria.

The Board has also considered the Veteran's spondylolisthesis 
and spondylosis under the rating criteria for intervertebral 
disc syndrome.  However, the evidence does not support a 
rating in excess of 20 percent for the period prior to June 
5, 2008.  In that connection, the Board notes that the 
Veteran's April 2006 VA examiner reported that the Veteran 
had not experienced any periods of incapacitation resulting 
in prescribed bed rest by a physician over the 12 months 
preceding the examination.  As such, the Board finds 
consideration of the Veteran's service-connected 
spondylolisthesis and spondylosis under the rating criteria 
for intervertebral disc syndrome does not result in a rating 
higher than 20 percent for the period prior to June 5, 2008.  
In this case, the evidence of record does not reflect 
neurological findings resulting in incapacitating episodes 
under Diagnostic Code 5243.  The Board notes particularly 
that the Veteran has not been found to have suffered from any 
incapacitating episodes in the 12 months preceding his April 
2006 VA examination to warrant a rating under Diagnostic Code 
5243 for intervertebral disc syndrome.

The Board also finds that there are no other potentially 
applicable diagnostic codes by which to consider the 
Veteran's service-connected spondylolisthesis and spondylosis 
for the period prior to June 5, 2008.  In this case, although 
there is radiological evidence of degenerative changes 
(arthritis) of the spine, the Veteran is being rated for 
limitation of motion of the thoracolumbar spine associated 
with such degenerative changes.  Furthermore, the maximum 
rating otherwise allowable for arthritis in the absence of 
limitation of motion is 20 percent.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (2008). 

B.  Rating for Spondylolisthesis and Spondylosis from June 5, 
2008

For the period since June 5, 2008, the Board finds that the 
Veteran's spondylolisthesis and spondylosis does not warrant 
a rating higher than the already assigned 40 percent.  In 
that connection, the Board notes that a 40 percent rating is 
the highest rating available under the general rating 
criteria; to warrant a 50 percent rating or above, a 
diagnosis of ankylosis of the spine is required.  As noted 
above, the Veteran has not been shown at any time to have 
ankylosis; he is thus not entitled to a higher rating under 
the General Rating Formula for Diseases and Injuries of the 
Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2008).

The Board is cognizant, as discussed above, that evaluations 
of the Veteran's spine reflect painful motion.  Most 
recently, repetitive testing of the Veteran's lumbar spine 
conducted at his June 5, 2008, VA examination revealed 
flexion to 22 degrees, with pain beginning at 2 degrees, and 
extension to 15 degrees, with pain throughout the range of 
motion, with no additional limitation of motion on 
repetition.  In this case, the Board has taken into 
consideration the Veteran's complaints of pain but finds, in 
light of the fact that the Veteran is being rated for 
limitation of motion of the spine, that any such pain and its 
effect on the Veteran's range of motion is contemplated in 
the 40 percent rating assigned from June 5, 2008.  Therefore, 
the Board simply does not find that a rating higher than 40 
percent for the period from June 5, 2008, based on any 
additional functional loss under 38 C.F.R. §§ 4.40, 4.45, or 
4.59, is warranted under the rating criteria.

The Board has also considered the Veteran's spondylolisthesis 
and spondylosis under the rating criteria for intervertebral 
disc syndrome.  However, the evidence does not support a 
rating in excess of 40 percent for the period from June 5, 
2008.  In that connection, the Board notes that the Veteran's 
June 2008 VA examiner reported that the Veteran had not 
experienced any periods of incapacitation resulting in 
prescribed bed rest by a physician over the 12 months 
preceding the examination.  As such, the Board finds 
consideration of the Veteran's service-connected 
spondylolisthesis and spondylosis under the rating criteria 
for intervertebral disc syndrome does not result in a rating 
higher than 40 percent for the period from June 5, 2008.  In 
this case, the medical evidence does not reflect neurological 
findings resulting in incapacitating episodes under 
Diagnostic Code 5243.  The Board notes particularly that the 
Veteran has not been found to have suffered from any 
incapacitating episodes in the 12 months preceding his June 
2008 VA examination to warrant a rating under Diagnostic Code 
5243 for intervertebral disc syndrome.

The Board also finds that there are no other potentially 
applicable diagnostic codes by which to consider the 
Veteran's service-connected spondylolisthesis and 
spondylosis.  In this case, while there is radiological 
evidence of degenerative changes of the lumbosacral spine, 
the Veteran is being rated for limitation of motion of the 
lumbosacral spine associated with such degenerative changes.  
Furthermore, the maximum rating otherwise allowable for 
arthritis in the absence of limitation of motion is 20 
percent.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 
(2008).  The Board also notes, as discussed above, that there 
is no evidence that the Veteran's spondylolisthesis and 
spondylosis has resulted in disability comparable to 
ankylosis, rendering a higher rating under the current 
General Rating Formula for Diseases and Injuries of the 
Spine, Diagnostic Code 5237 (2008) inappropriate.

C.  Radiculopathy of the Left Lower Extremity prior to June 
5, 2008

The Veteran's peripheral neuropathy of the left lower 
extremity has been rated by analogy to incomplete paralysis 
of the external popliteal nerve by utilizing the criteria 
found at Diagnostic Code 8521.  Under that diagnostic code, a 
10 percent rating is warranted for mild incomplete paralysis; 
a 20 percent rating is warranted for moderate incomplete 
paralysis; a 30 percent rating is warranted for severe 
incomplete paralysis, and a 40 percent rating is warranted 
for complete paralysis.  A note accompanying the rating 
criteria says, in part, that the term "incomplete 
paralysis," with this and other peripheral nerve injuries, 
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  38 C.F.R. § 4.124a.

After a review of the medical evidence, the Board finds that, 
for the period prior to June 5, 2008, the Veteran's service-
connected radiculopathy of the left lower extremity resulted 
in disability approximating no worse than mild incomplete 
paralysis of the external popliteal nerve.  Because the 
Veteran is already receiving a 10 percent rating, which 
contemplates mild impairment, for the disability, an 
increased rating is not warranted for radiculopathy of the 
left lower extremity for the period prior to June 5, 2008. 

The April 2006 VA examiner noted the Veteran's complaints of 
occasional numbness in the legs but found that he was able to 
walk unaided and did not employ an assistive device when 
walking.  Neurological examination at that time revealed 
normal reflexes, vibration sense, strength, and muscle tone.  
The examiner found only a slightly diminished sharp sensation 
in the left leg.  The Veteran has complained to both VA and 
private treatment providers that the pain in his back 
radiated to his legs, but there is no indication prior to 
June 5, 2008, that his service-connected radiculopathy of the 
left lower extremity caused anything more than sensory 
involvement.  Because the involvement for the period prior to 
June 5, 2008, appears to have been wholly sensory, a mild 
rating is appropriate according to the note in 38 C.F.R. § 
4.124a.  A higher rating is warranted only for a more severe 
disability picture (moderate, moderately severe, severe, or 
complete paralysis).  See 38 C.F.R. § 4.124a, Diagnostic Code 
8521.  

D.  Radiculopathy of the Left Lower Extremity from June 5, 
2008

For the period from June 5, 2008, the Board finds that the 
Veteran's service-connected radiculopathy of the left lower 
extremity has resulted in disability amounting to severe 
incomplete paralysis of the external popliteal nerve.  An 
increased rating of 30 percent is thus warranted for 
radiculopathy of the left lower extremity for the period from 
June 5, 2008. 

Based on the medical evidence of record, the Board concludes 
that, for the period from June 5, 2008, the Veteran's 
radiculopathy of the left lower extremity approximates 
disability caused by severe incomplete paralysis of the 
external popliteal nerve.  In that connection, the Board 
notes that at a VA examination conducted on June 5, 2008, the 
examiner noted the Veteran's complaints of occasional 
numbness in the legs and found that he had an unsteady gait 
with poor propulsion.  Neurological examination at that time 
revealed normal reflexes, bilateral plantar flexion, and 
strength as well as no effect on joint functioning, although 
the examiner noted a January 2008 electromyography study that 
found the Veteran to have radiculopathy of L5-S1 with 
continuing denervation.  The examiner concluded, however, 
that the Veteran's radiculopathy had severe effects on the 
Veteran's activities of daily living such as chores, 
exercise, bathing, and dressing.  Similarly, the Veteran 
complained in his April 2008 hearing before an RO Decision 
Review Officer that he had begun dragging his left foot and 
occasionally tripping over carpet.  Because medical evidence 
shows that, for the period from June 5, 2008, the Veteran's 
service-connected radiculopathy of the left lower extremity 
has caused disability approximating severe incomplete 
paralysis of the external popliteal nerve, a "severe" 
rating is appropriate for that time period.  Although the 
specific findings made at the 2008 examination do not appear 
entirely consistent with the examiner's characterization of 
the effect the disability has on daily activities, the 
examiner nevertheless concluded that the disability had 
severe consequences when the veteran engaged in any activity, 
including basic activities like bathing, dressing, and 
grooming.  With application of the benefit-of-the-doubt 
doctrine, the Board therefore concludes that this disability 
is tantamount to severe incomplete paralysis.

However, the Board does not find that for the period from 
June 5, 2008, a rating of 40 percent is warranted for the 
Veteran's radiculopathy of the left lower extremity.  To 
warrant a rating of 40 percent-the highest available under 
Diagnostic Code 8521-the Veteran would have to demonstrate 
complete paralysis of the external popliteal nerve, with 
symptoms such as foot drop and slight drop of the first 
phalanges of all toes, inability to dorsiflex the foot, 
extension (dorsal flexion) of proximal phalanges of toes 
lost; abduction of foot lost, adduction weakened; anesthesia 
covering the entire dorsum of the foot and toes.  As the 
Veteran has demonstrated no such symptoms, and has in fact 
been shown to have normal plantar flexion of the left foot, a 
finding of complete paralysis of the external popliteal nerve 
and a 40 percent disability rating is not for application.

E.  Extra-Schedular Rating

The above determinations are based on consideration of the 
applicable provisions of VA's rating schedule.  The Board 
also finds that at no time have the disabilities under 
consideration been shown to be so exceptional or unusual as 
to warrant the assignment of any higher rating on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1).  Here, there 
is an absence of evidence of marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation), frequent periods of hospitalization, or evidence 
that the Veteran's service-connected spondylolisthesis and 
spondylosis and his radiculopathy of the left lower extremity 
otherwise have rendered impractical the application of the 
regular schedular standards.  The very symptoms he 
experiences are contemplated by the rating schedule.  Thun v. 
Peake, 22 Vet. App. 111 (2008).  Thus, the criteria for 
invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

Furthermore, it bears emphasis that the schedule is intended 
to compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1 (2008).  
Thus, based on the record before it, the Board does not find 
that the medical evidence demonstrates any unusual disability 
with respect to the claims that is not contemplated by the 
rating schedule.  As a result, the Board concludes that a 
remand to the RO for referral of this rating issue to the VA 
Central Office for consideration of extra-schedular 
evaluation is not warranted.

For all the foregoing reasons, the Board finds that, prior to 
June 5, 2008, the Veteran's service-connected 
spondylolisthesis and spondylosis warrants a 20 percent 
rating, and his service-connected radiculopathy of the left 
lower extremity warrants an initial rating of no more than 10 
percent.  For the period from June 5, 2008, the Board finds 
that the Veteran's service-connected spondylolisthesis and 
spondylosis warrants a rating of no more than 40 percent, and 
his service-connected radiculopathy of the left lower 
extremity warrants a rating of 30 percent.  38 U.S.C.A. 
§ 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.57, 
4.59, 4.71, 4.71a, 4.124a, Diagnostic Codes 5235-5243, 8521 
(2008).  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claims for ratings higher than those 
assigned herein, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  




ORDER

An initial rating of 20 percent for spondylolisthesis and 
spondylosis for the period prior to June 5, 2008, is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.   

A rating in excess of 40 percent for spondylolisthesis and 
spondylosis from June 5, 2008, is denied.

An initial rating in excess of 10 percent for radiculopathy 
of the left lower extremity for the period prior to June 5, 
2008, is denied.

A rating of 30 percent for radiculopathy of the left lower 
extremity for the period from June 5, 2008, is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.   



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


